Case: 2:21-cr-00027-DLB-CJS Doc #: 4 Filed: 05/13/21 Page: 1 of 1 - Page ID#: 10




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY                    MAY t 3 2021
                               NORTHERN DIVISION                             A7 CUVi,vc;,.
                                                                      .    ROBE"T . i or,.
                                   COVINGTON                          CLERK LJ 5 ;,s~·
                                                                                    C,4RH
                                                                              .. ' RIC7'COtm1
CRIMINAL ACTION NO. (::) / -             d7
UNITED STATES OF AMERICA                                                           PLAINTIFF


V.                       ORDER FOR ISSUANCE OF SUMMONS


BRIAN WILLIAM DELAFAYETTE                                                      DEFENDANT

                                       * * * * *
       The Court ORDERS that the Motion of the United States for issuance of summons

is GRANTED, and Summons shall be ISSUED for the Defendant, Brian William

Delafayette, to APPEAR in United States District Court at Covington, Kentucky, on

c/mo~A ;;J:)  \
                                  ,2021, at 13 O,I )?;and shall DIRECT the Defendantto
contact the United States Probation Office in Covington, Kentucky, at telephone number

(859) 392-7934, within 48 hours of the receipt of the Summons, excluding weekends, in

order to arrange an interview by the United States Probation Office for the purpose of

obtaining information pertaining to the pretrial release of the Defendant.

       On this
                  I .7+h
                  1.i-   day of   JI(<,~
                                  ---1/V/. ()          , 2021.



                                                ~~~~~:;-
Copies:           United States Marshal
                  United States Probation
                  Andrew T. Boone, Assistant United States Attorney
